Douglas, J.,
concurring. I concur in the judgment of the majority. Any relief from the oppressive and unworkable rule regarding who is to prove the “without justifiable cause” portion of R.C. 3107.07(A) is welcome *107and long-overdue. Regardless of how the majority plays with words, the net result is that the within decision markedly changes the impossible burden placed upon a prospective adopting parent by this court’s previous decisions in In re Adoption of Holcomb (1985), 18 Ohio St. 3d 361, 18 OBR 419, 481 N.E. 2d 613; In re Adoption of Masa (1986), 23 Ohio St. 3d 163, 23 OBR 330, 492 N.E. 2d 140; In re Adoption of Gibson (1986), 23 Ohio St. 3d 170, 23 OBR 336, 492 N.E. 2d 146; and In re Adoption of Lay (1986), 25 Ohio St. 3d 41, 25 OBR 66, 495 N.E. 2d 9.
Today’s decision should return some semblance of order to adoption cases which are proceeding, in part, pursuant to R.C. 3107.07(A). Probate courts will now be able to return to the long-established rules and procedures which were consistently followed prior to our unfortunate decisions listed supra. Paragraph two of the syllabus herein is of considerable help, although seemingly internally contradictory. At least now the non-supporting or non-communicating natural parent will have some responsibility to show why proper support and/or communication was not forthcoming.
In addition to the foregoing, this case presents us with an opportunity to decide what the language of the statute means concerning support and/or communication during the critical one-year period. I agree that this initial determination should be made by the probate judge and his or her judgment should not be tampered ■with absent an abuse of discretion. What specific guidance needs to be given, however, is whether the making of one payment of support during the year or the sending of a Christmas card is enough to frustrate the operation of the statute. Certainly the legislature could not have meant such a result. In fact, it is pertinent to note that the statute, R.C. 3107.07(A), contains other verbiage that has not been considered or discussed. The section requires “* * * maintenance and support of the minor as required by law or judicial decree for a period of at least one year immediately preceding * * * the filing of the adoption petition * * *.” (Emphasis added.) Literally interpreted, this could mean that the missing of one or two payments of support, as required by the court order then in effect, would be enough to trigger the operation of R.C. 3107.07(A), thereby negating the need for consent to adoption. This would likewise not be fair or equitable even if such limited non-payment was “without justifiable cause.” Thus, the determination must be left to the trial judge who can view the entire spectrum of events and the rights, duties and responsibilities of all the parties appearing in the case.
In short, I think we need to set forth that the probate court is not bound to negate the effect of the statute simply because a natural parent has made a payment or two during the year or has communicated once or twice during the year. Until this court meets and decides that issue, inconsistent judgments of trial courts and courts of appeals on the question will continue to prevail.